DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2007/0273531, hereby referred as Ando) in view of Lalezari (US 4816836).
Regarding claim 1, Ando teaches the following:
a directional antenna (figs. 8-10) , comprising: a feed network (element 5, figure 10B); a ground plane (paragraph [0015]) positioned perpendicularly to an Earth plane (as shown in figures 2 and 10); at least two radiating elements (elements 6, figures 2 and 10) connected to the feed network above the ground plane (paragraph [0015]), wherein the at least two radiating elements are arranged and configured such that the directional antenna provides a directional radiation (paragraphs [0012]-[0013], [0065]-[0066]) the directional radiation is with its main beam directed towards the Earth plane to cover a selected RFID detection area by controlling parameters comprising (i) phase differences between the at least two radiating elements (paragraphs [0012]-[0013], [0065]-[0066], “the direction of radio beams irradiated from the antenna array part is changed by shifting the phase of a radio frequency signal supplied to each of the antenna elements”); (ii) power differences between the at least two radiating elements (paragraphs [0071], [0075]-[0076], “by changing the amplitude of a radio frequency signal supplied” or “switching between beam patterns of the radio waves for the identified range as a target”).
Ando does not teach a selected RFID detection area by controlling parameters comprising element to element spacing(s) between the at least two radiating elements. However it is known in the antenna art that the distance between two different antenna elements in an array is considered when designing an antenna to direct its signal towards a certain direction, since the amount of coupling between adjacent elements alters the resonant characteristics of the antenna. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the directional antenna of Ando to also control the parameters comprising element to element spacing(s) between the at least two radiating elements as known in the art so there is a desired amount of coupling between adjacent elements which can alter the resonant characteristics, such as the direction, of the antenna.

Lalezari suggests the teachings of a directional curved antenna (figure 2), comprising: a curved ground plane (element 47, figure 2). Lalezari also suggests the teachings that the directional curved antenna can be mounted to a cylindrical surface, like a column (column 3, lines 62-66, and column 6, lines 51-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the directional antenna of Ando to be a directional curved antenna, comprising a curved ground plane as suggested by the teachings of Lalezari so that the antenna can be placed on the outside of the column of Ando (fig. 10A) so that it has a curved radiating elements and follows the curvature of the curved side of the column which would allow the antenna to be able to be placed on any column, post, pole, instead of needing to have a hollowed out column that is specially designed to house the antenna.

Regarding claim 4, the combination of Ando and Lalezari as referred in claim 1 teaches the following:
wherein the directional curved antenna is mounted at a curved side of a column (Ando, as explained in claim 1).

Regarding claim 5, the combination of Ando and Lalezari as referred in claim 4 teaches the following:
wherein the curved ground plane follows the curvature of the curved side of the column (Ando, as explained in claim 1).

Regarding claim 6, the combination of Ando and Lalezari as referred in claim 4 teaches the following:
wherein the at least two radiating elements (Ando, elements 6, figures 2 and 8-10) are arranged longitudinally along the column (Ando, as shown in figures 2 and 8-10).

Regarding claim 7, the combination of Ando and Lalezari as referred in claim 1 teaches the following:
wherein the at least two radiating elements (Ando, elements 6, figures 2 and 10) are on a same plane and positioned perpendicularly to the Earth plane (Ando, as shown in figures 2 and 10).

Regarding claim 8, the combination of Ando and Lalezari as referred in claim 1 teaches the following:
wherein the at least two radiating elements (Ando, elements 6, figures 2 and 10) are curved radiating elements (Ando, as explained in claim 1).

Regarding claim 9, the combination of Ando and Lalezari as referred in claim 1 teaches the following:
wherein the at least two radiating elements (Ando, elements 6, figures 2 and 10) are positioned at different altitudes with respect to an Earth plane (Ando, as shown in figures 2 and 10).

Regarding claim 10, the combination of Ando and Lalezari as referred in claim 9 teaches the following:
wherein the directional radiation is narrower in beamwidth in a vertical plane than in a horizontal plane (when there are more radiating elements arranged at different altitudes with respect to 

Regarding claim 18, the combination of Ando and Lalezari as referred in claim 1 teaches the following:
further comprising a substrate (Ando, paragraph [0074]) (Lalezari, element 41, figure 2) between the curved ground plane and the at least two radiating elements (as explained in claim 1), wherein the curved ground plane increases an effective thickness of the substrate as compared with a flat ground plane (Lalezari, there is an identical or substantially identical structure, therefore this property is presumed to be inherent).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2007/0273531, hereby referred as Ando) in view of Lalezari (US 4816836), and further in view of Norman (US 5,437,091).
Regarding claim 11, the combination of Ando and Lalezari as referred in claim 1 teaches the directional curved antenna without explicitly teaching the following:
further comprising a curved radome for covering the feed network, the curved ground plane, and the at least two radiating elements.
Norman suggests the teachings of a curved radome (element 24, figures 1 and 3) for covering the feed network (element 40, figure 1), the curved ground plane (element 36, figures 1 and 3), and the at least two radiating elements (elements 18, figure 3).


Regarding claim 12, the combination of Lalezari, Zimmerman, and Norman as referred in claim 11 teaches the following:
wherein the curved radome (Norman, element 24, figure 1, as explained in claim 11) provides an inconspicuous effect to the curved antenna.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2007/0273531, hereby referred as Ando) in view of Lalezari (US 4816836), and further in view of Johannisson et al. (US 6,067,054, hereby referred as Johannisson).
Regarding claim 13, Ando as modified in claim 1 teaches the directional curved antenna without explicitly teaching the following:
further comprising an adjusting mechanism for adjusting a tilt angle of a main beam of the directional radiation of the directional curved antenna.
However Ando does teach adjusting a tilt angle of a main beam of the directional radiation of the directional curved antenna (paragraphs [0012]-[0013], [0065]-[0066], [0071] and [0075]-[0076]).
Johannisson suggests the teachings of an adjusting mechanism (Motor, figure 4) for adjusting a tilt angle of a main beam of the directional radiation of the directional curved antenna (as shown in figures 4-5).


Regarding claim 14, Ando as modified in claim 1 teaches the directional curved antenna without explicitly teaching the following:
wherein the directional curved antenna is adjustable with respect to a structure the directional curved antenna is mounted on.
However Ando as modified does teach the directional curved antenna is adjustable (paragraphs [0012]-[0013], [0065]-[0066], [0071] and [0075]-[0076]).
Johannisson suggests the teachings of wherein the directional curved antenna is adjustable (Motor, figure 4) with respect to a structure (element 16’, figure 4) the directional curved antenna is mounted on (as shown in figures 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the directional curved antenna of Ando as modified to be adjustable with respect to a structure the directional curved antenna is mounted on as suggested by the teachings of Ando and Johannisson which can be used to redirect the main beam of the directional radiation of the directional curved antenna towards a different direction which may be more desired during certain situations (column 3, lines 18-36).

Regarding claim 16, Ando as modified in claim 1 teaches the following:

Johannisson also suggests the teachings wherein the feed network provides phase differences, or power differences, or both, between the at least two radiating elements (column 5, lines 50-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed network of Ando as modified provides phase differences, or power differences, or both, between the at least two radiating elements as suggested by the teachings of Ando and Johannisson which can be used to adjust the directional radiation of the radiating elements of the directional curved antenna towards a different direction which may be more desired during certain situations (column 5, lines 50-54).

Regarding claim 17, Ando as modified in claim 1 teaches the following:
wherein a tilt angle of a main beam of the directional radiation is adjustable by adjusting the feed network, or a relative position of the at least two radiating elements, or both (paragraphs [0012]-[0013], [0065]-[0066], [0071] and [0075]-[0076]).
Johannisson suggests the teachings of wherein a tilt angle of a main beam of the directional radiation is adjustable by adjusting the feed network, or a relative position of the at least two radiating elements, or both (as shown in figures 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the directional curved antenna of Ando as modified to have a tilt angle of a main beam of the directional radiation is adjustable by adjusting the feed network, or a relative position of the at least two radiating elements, or both as suggested by the teachings of Ando and Johannisson which can be used to redirect the main beam of the directional radiation of the directional curved antenna towards a different direction which may be more desired during certain situations (column 3, lines 18-36).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2007/0273531, hereby referred as Ando) in view of Lalezari (US 4816836), and further in view of Kim et al. (US 2017/0069950, hereby referred as Kim).
Regarding claim 15, the combination of Ando and Lalezari as referred in claim 1 teaches the directional curved antenna without explicitly teaching the following:
wherein the at least two radiating elements are adjustable in position to adjust the separation between them.
Kim suggests the teachings of wherein the at least two radiating elements are adjustable in position to adjust the separation between them (paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the at least two radiating elements of the combination of Ando and Lalezari to be adjustable in position to adjust the separation between them as suggested by the teachings of Kim in order to redirect the main beam of each of the at least two radiating elements of the directional curved antenna towards different directions which may be more desired during certain situations (paragraph [0079]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845